          Case 3:18-cr-30020-MGM Document 55 Filed 06/27/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                     )
                                             )
                                             )
                                             )
              v.                             )       Criminal No. 18-30020-MGM
                                             )
                                             )
HANIBAL TAYEH,                               )
                             Defendant.      )


                                   FINAL STATUS REPORT
                                        June 27, 2019

ROBERTSON, U.S.M.J.

     Pursuant to Local Rule 116.5(c)(2), the court reports as follows:

     1.       The government has completed its automatic discovery disclosures. There are no
              outstanding discovery requests or motions pending, although the defendant may
              seek some third-party discovery of information that is not in the possession,
              custody, or control of the government. The defendant reserves his right to request
              further discovery from the government in accordance with the Local Rules and
              the Federal Rules of Criminal Procedure.

     2.       This court scheduled an initial pretrial conference before the presiding District
              Judge on September 5, 2019 at 10:00 a.m.

     3.       The defendant has identified a basis for making at least one motion under Federal
              Rule of Criminal Procedure 12(b)(3). This court left it to the presiding District
              Judge to establish a schedule for the filing of any such motion(s).

     4.       There have been some discussions about a possible resolution and those
              discussions will continue, but at this point, a trial appears possible. The parties
              estimate that a trial will take two to three weeks.

     5.       The parties agree that no time will have run on the Speedy Trial Clock through
              September 5, 2019, the date of the initial pretrial conference. The court agrees
              and finds that, in this instance, the ends of justice outweigh the usual interest in a
              speedy trial. A separate order of excludable delay has issued.

                                                 1
     Case 3:18-cr-30020-MGM Document 55 Filed 06/27/19 Page 2 of 2



                                           2
6.       There are no other matters to report relevant to the progress or resolution of the
         case.



                                               /s/ Katherine A. Robertson
                                               KATHERINE A. ROBERTSON
                                               U.S. Magistrate Judge
